Order filed May 24, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00756-CV
                                  NO. 14-11-00757-CV
                                  NO. 14-11-00758-CV
                                  NO. 14-11-00759-CV
                                    ____________

                            NATHANIEL JONES, III, Appellant

                                             V.

               HOUSTON POLICE DEPARTMENT, ET AL, Appellees


                    On Appeal from the 133rd District Court
                              Harris County, Texas
Trial Court Cause Nos. 2010-50804, 2010-50601, 2010-50602, and 2010-50603


                                        ORDER

       These appeals are from judgments signed August 15, 2011. The clerk's records
were filed in October 2011. No reporter's record was taken. As of this date, appellant's
brief has not been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before June 25, 2012, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM